DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to the claims are withdrawn in light of the amendments made in the reply of 1/8/2021.


Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C 112 are withdrawn in light of the amendments made in the reply of 1/8/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al. U.S. Publication No. 2008/0003830) in view of Chien et al. (U.S. Patent No. 9,711,367).
Regarding claim 1, Qing teaches a method, comprising:
coating a resist layer (Fig. 1B, photoresist 106) on a front surface of the wafer (wafer 100);
after the exposure process is performed (see Fig. 1B, photoresist has already been patterned when protection layer is formed), forming a first protecting layer (107) on an edge portion of the front surface of the wafer (see Fig. 1B); and
with the first protecting layer on the wafer, developing the resist layer (see Fig. 1B-C, heat treatment 108).
Qing teaches that the resist layer is patterned into the shape shown, and removed after the protecting layer is deposited (see Fig. 1B-C), but does not specifically teach performing an exposure process to the resist layer to form an exposed portion of the resist layer and an unexposed portion of the resist layer, or developing the resist layer to selectively remove one of the exposed portion and the unexposed portion.  However, Chien teaches a similar method in which the resist is selectively developed and removed (Fig. 4-5).  It would have been obvious to a person of skill in the art at the time of the priority date that the resist of Qing could have been selectively developed and removed because this allows for the resist to be used as an implantation or etch mask (see Chien col. 8, lines 33-43), and that the resist would be selectively removed after formation of the protective layer because Qing teaches that this allows for precise creation of the protective layer edge.


Regarding claim 2, Qing teaches the method of claim 1, wherein the forming of the first protecting layer includes coating the edge portion of the front surface of the wafer by a first chemical solution (see claim 6); and
curing the first chemical solution to form the first protecting layer on the edge portion of the front surface of the wafer (see claim 6).


Claims 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Qing in view Chien, further in view of of Kang et al. (U.S. Publication No. 2009/0092931).
Regarding claim 3, Qing in view of Chien teaches the method of claim 2, wherein the first chemical solution includes a chemical mixture of an acid-labile group, a solubility control unit and a thermal acid generator.
However, Kang teaches another device in which a wafer (Fig. 8, wafer 50) having a photoresist (52) is covered by a protective layer (Fig. 5-8, pre-cure is 54, post cure is 60), and the protective layer includes a chemical mixture of an acid-labile group (paragraph [0040]-[0041]), a solubility control group (paragraph [0050]), and a thermal acid generator (paragraph [0046]).  It would have been obvious to a person of skill in the art at the time of the priority date that the composition of the protective layer of Qing could have been replaced by the protective layer of Kang because it would have been simple substitution of one know material for another having the same purpose.

Regarding claim 5, Qing in view of Chien and Kang teaches the method of claim 3, wherein the solubility control unit is chosen from lactone, ester, ether, ketone and a combination thereof (see paragraph [0050]).

Regarding claim 6, Qing in view of Chien and Kang teaches the method of claim 3, wherein the coating of the edge portion of the front surface of the wafer includes spray-coating the first chemical solution to the edge portion of the front surface of the wafer (see Qing Fig. 1K and paragraph [0044]); and
the curing of the first chemical solution includes performing a first baking process to the first chemical solution with a baking temperature that can trigger the thermal acid generator to release acid (see Kang paragraph [0040], heat process to release acid to cure).

Regarding claim 7, Qing in view of Chien and Kang teaches the method of claim 6, wherein the spray-coating of the first chemical solution includes delivering the first chemical solution to the edge portion of the front surface of the wafer using a spray head configured to aim at the edge portion (see Qing Fig. 1K); and
simultaneously spinning the wafer during the delivering of the first chemical solution (see paragraph [0044], spin coating method).



Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, alone or in combination, fails to teach or suggest the thermal acid generator is chosen from NH4+C4F9SO3- and NH4+ CF3SO3-.
Regarding claims 8-10, the prior art, alone or in combination, fails to teach or suggest coating the edge portion of the front surface of the wafer with a second chemical solution including the chemical mixture, before the coating of the resist layer on the front surface of the wafer; and curing the second chemical solution to form a second protecting layer on the edge portion of the front surface of the wafer.

Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-18, the prior art, alone or in combination, fails to teach or suggest after the first protecting layer is removed, exposing the resist layer to a radiation; after the exposing of the resist layer, forming a second protecting layer around the edge portion of the wafer; and with the second protecting layer on the wafer, performing a post-exposure baking process to the resist layer.
Regarding claims 19-20, the prior art, alone or in combination, fails to teach or suggest with the protecting layer on the edge portion of the wafer, teach performing a developing process to the resist layer to form a patterned resist layer; and after the developing process removing the protective layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EVAN G CLINTON/               Examiner, Art Unit 2816  

/SELIM U AHMED/               Primary Examiner, Art Unit 2896